DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 2003/0036685).
Regarding claim 1, Goodman discloses a blood pressure measuring apparatus, the apparatus comprising: a light source array comprising a plurality of light sources (e.g. ¶¶ 249); a processor configured to selectively turn on one or more light sources from among the plurality of light sources to emit one or more lights toward a user (e.g. ¶¶ 244, 249-250); a light receiver configured to receive the lights that have penetrated through the user, and acquire photo-plethysmography (PPG) signals from the received lights (e.g. ¶¶ 249-250); and a blood pressure measurer configured to measure a phase difference between the acquired PPG signals, and measure a blood pressure based on the measured phase difference (e.g. ¶¶ 221)
Regarding claim 2, Goodman discloses the processor is further configured to select a first light source and a second light source from among the plurality of lights sources of the light source array, wherein the second light source is disposed closer to the light receiver than the first light source (e.g. ¶¶ 245-248, etc.)
Regarding claim 3, Goodman discloses the processor is further configured to correct the phase difference based on a time delay between the PPG signals (e.g. ¶¶ 48-51).
Regarding claim 4, Goodman discloses a fingerprint recognition sensor configured to recognize fingerprints, wherein the processor is further configured to selectively turn on the one or more light sources based on at least one of a contact shape, a contact area, and a fingerprint pattern identified by the recognized fingerprints (e.g. ¶¶ 256).
Regarding claim 5, Goodman discloses the processor is further configured to provide the user with information about an appropriate contact position in which a finger of the user is to be placed to measure the blood pressure (e.g. ¶¶ 122, 124, etc.)
Regarding claim 6, Goodman discloses the processor is further configured to: determine a predetermined position of a finger as a light emission position based on the fingerprint pattern; and turn on the one or more light sources to emit the lights on the light emission position from among the plurality of light sources of the light source array (e.g. ¶¶ 122, 124, etc.).
Regarding claim 7, Goodman discloses the processor is further configured to determine the light emission position based on a location of a light source that maximizes the phase difference (e.g. ¶¶ 221).
Regarding claim 8, Goodman discloses the processor is further configured to turn on a light source that is closer to the contact area than other light sources from among the plurality of light sources (e.g. ¶¶ 244-248, etc.).
Regarding claim 9, Goodman discloses the processor comprises a storage configured to recognize individual users based on the recognized fingerprints, and store the measured blood pressure for the individual users (e.g. ¶¶ 256).
Regarding claim 10, Crowe discloses the blood pressure measurer calculates a pulse wave velocity based on the phase difference, and estimates the blood pressure based on a relationship between the calculated pulse wave velocity and the blood pressure (e.g. ¶¶ 249).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792